Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-10 and 12-15 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I and a single disclosed species of Example 21 in the reply filed on 11/16/2021 is acknowledged. The examiner thanks applicants for amending the claims.   

    PNG
    media_image1.png
    190
    368
    media_image1.png
    Greyscale

The examiner search the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected invention.  Note that since the conditions for rejoinder are met, the Restriction Requirement between Group I and Group II is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-10 and 12-13 are free from prior art.  The instant compounds of Formula (I) are allowable over the prior art since they are neither disclosed nor obvious over the closest prior art. In the prior art, WO 2017/118,294 A1 (equivalent to U.S. Pat. No. 10,562,910). Tully (WO 2012/087520 A1, cited on applicant’s form 1449) discloses Said closest prior art discloses farnesoid X receptor modulators farnesoid modulator compounds which are closely related to the instant compounds. However. The most closely related compounds disclosed on pages 49-55 by Tully differ from the instant compounds in having -—CH2-O group instead of an alkene group between 5-membered heteroaryl ring and piperidine ring and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the compounds of Tully to prepare instant compounds.

The closest prior art is as cited in the written opinion of the International Searching Authority.  that have spirocyclic moiety and differ from the claimed compounds in at least they don’t teach alkenyl group between the 5-membered ring and cycle Z. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
4.	Applicant’s Information Disclosure Statement, filed on 10/22/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



November 20, 2021